Exhibit 10.61

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to the Employment Agreement (this “First Amendment”), dated
as of December 18, 2006, is entered into by and among Peninsula Gaming, LLC, a
Delaware limited liability company (“Employer”), Peninsula Gaming Partners, LLP
(“PGP”), a Delaware limited liability company, and Natalie Schramm (“Employee”).

WHEREAS, Employer and Employee entered into an Employment Agreement, dated as of
July 29, 2004, (the “Agreement”); and

WHEREAS, the parties hereto desire to further amend the Agreement subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein and for good and valuable consideration the adequacy and receipt of
which is hereby acknowledged, the parties hereto agree as follows:

1.             Clause (b) of Section 4 of the Agreement is hereby amended by
deleting last two sentences thereof in their entirety and replacing them with
the following:

“Upon any termination of this Agreement or of Employee’s employment with the
Employer hereunder for any reason, all Granted Units which shall have vested as
of the date of termination or expiration of the Term, shall, upon the request of
the Employee be redeemed by PGP for cash at the fair market value thereof (as
determined below), within 90 days of the date of such request. For purposes of
determining “fair market value” in connection with any redemption hereunder,
“fair market value” shall be determined by the Board of Managers of PGP in its
reasonable discretion.”

2.             Except as herein amended; the Agreement shall remain in full
force and effect and is ratified in all respects. During the Effective Period,
each reference in the Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import, and each reference to the Agreement in any
other agreements, documents or instruments executed and delivered pursuant to
the Agreement, shall mean and be a reference to the Agreement, as amended by
this First Amendment.

3.             Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Agreement.

4.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first above written.

 

PENINSULA GAMING, LLC

 

 

 

 

 

By:

/s/ M. Brent Stevens

 

 

Name: M. Brent Stevens

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

By:

/s/ Natalie Schramm

 

 

Natalie Schramm

 

 

 

 

 

 

 

 

 

 

PENINSULA GAMING PARTNERS, LLP

 

 

 

 

 

By:

/s/ M. Brent Stevens

 

 

Name: M. Brent Stevens

 

 

Title: Chief Executive Officer

 


--------------------------------------------------------------------------------